     BESS M. BREWER, #100364
1    LAW OFFICE OF BESS M. BREWER
     P.O. Box 5088
2    Sacramento, CA 95817
     Telephone: (916) 385-7517
3    besshelena@earthlink.net
     Attorneys for Plaintiff
4                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
5
6
     MONIQUE ROBERTSON                           )       No. 2:18-cv-0143 DB
7
                                                 )
8    Plaintiff,                                  )
                                                 )
9                                                )
     v.                                          )
10                                               )
                                                 )       STIPULATION AND ORDER APPROVING
11   COMMISSIONER OF SSA,                        )       SETTLEMENT OF ATTORNEY FEES
                                                 )       PURSUANT TO THE
12                                               )       EQUAL ACCESS TO
                                                 )       JUSTICE ACT
13   Defendant.                                  )
                                                 )
14                                               )
                                                 )
15
16          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
17   counsel, subject to the Court’s approval, that Plaintiff be awarded attorney fees under the Equal
18   Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in the amount of SIX THOUSAND FIVE
19   HUNDRED FORTY ONE DOLLARS AND NINETY TWO CENTS ($6,541.92). This amount
20   represents compensation for all legal services rendered on behalf of Plaintiff by counsel in
21   connection with this civil action, in accordance with 28 U.S.C. § 2412(d). After the Court issues an
22   order for EAJA fees and expenses to Plaintiff, the government will consider the matter of Plaintiff’s
23   assignment of EAJA fees and expenses to Plaintiff’s attorney. Pursuant to Astrue v. Ratliff,130 S.Ct.
24   2521 (U.S. June 14, 2010), the ability to honor the assignment will depend on whether the fees and
25   expenses are subject to any offset allowed under the United States Department of the Treasury’s
26   Offset Program.
27
28
1           Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
2    determines that Plaintiff does not owe a federal debt, then the government shall cause the payment of
3    fees, expenses and costs to be made directly to Bess M. Brewer, pursuant to the assignment executed
4    by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.
5           This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA attorney
6    fees and expenses, and does not constitute an admission of liability on the part of Defendant under
7    the EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any
8    and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees and
9    expenses in connection with this action.
10          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security Act
11   attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
12
13
     Dated: September 5, 2019                             /s/Bess M. Brewer
14                                                        BESS M. BREWER
                                                          Attorney at Law
15                                                        Attorney for Plaintiff
16
17
     Dated: September 5, 2019                             McGregor W. Scott
18                                                        Acting United States Attorney
19                                                        /s/ Carolyn Chen
                                                          CAROLYN CHEN
20                                                        Special Assistant United States Attorney
21                                                        Attorneys for Defendant
22
23
24
25
26
27
28
1                                              ORDER
2          Pursuant to the parties’ stipulation, IT IS SO ORDERED.
3    DATED: September 9, 2019                        /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
